EXHIBIT 10.23

 

ALPHA NATURAL RESOURCES, INC.

2010 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

This Restricted Stock Unit Award Agreement is dated as of the issue date (the
“Issue Date”) set forth on Exhibit A attached hereto (this “Agreement”), and is
between Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and the
individual named as Award Recipient on Exhibit A (the “Award Recipient”).

 

Alpha has established its 2010 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

 

Agreement

 

The parties agree as follows:

 

Section 1.  Issuance of Stock.

 

(a)                                  Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, on the Issue Date, Alpha
hereby grants to Award Recipient the number of restricted stock units (the
“Units”) for Alpha’s common stock, par value $0.01 per share (the “Common
Stock”), set forth on Exhibit A. Each Unit represents the right to receive one
share of Common Stock following the vesting date of that Unit. Except as
otherwise provided herein, the Units shall vest on the six-month anniversary of
the Award Recipient’s Separation from Service as provided on Exhibit A and the
shares of Alpha Common Stock which vest under your Unit Award will be issued to
you on such six-month anniversary date, or if the vesting date is not a business
day, on the next following business day (or as soon as reasonably practicable
but in no event later than the 15th day of the third month following such date),
subject to your satisfaction of all applicable income and employment withholding
taxes. For purposes of this Agreement, the “Shares” of Common Stock to be issued
under this Award shall include all of the shares of Common Stock issued to Award
Recipient pursuant to this Agreement plus any Shares issued with respect to such
shares of Common Stock before the Shares are actually issued under this Award,
including, but not limited to, shares of Alpha’s capital stock issued by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

 

(b)                                 Notwithstanding the foregoing or any
provision of this Agreement or the Plan to the contrary, the delivery of any
vested Shares shall be delayed until six (6) months after Award Recipient’s
Separation from Service to the extent required by Section 409A(a)(2)(B)(i) as
provided under the terms of the Plan.

 

Restricted Stock Unit Award Agreement

for Non-Employee Directors

 

--------------------------------------------------------------------------------


 

Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Units.

 

(a)                                  None of the Units may be sold, transferred,
pledged, hypothecated or otherwise encumbered or disposed of until they have
vested and been settled in Shares in accordance with the terms of this Section 2
and Exhibit A. Except as set forth in this Section 2, if the Award Recipient
breaches the confidentiality covenant as described in Section 9 hereof, any
Units that are not vested or otherwise settled in Shares in accordance with this
Section 2 shall be automatically forfeited to Alpha without any further
obligation on the part of Alpha.

 

(b)                                 Except as provided herein, the Units will
vest according to the vesting schedule set forth on Exhibit A. If: (i) a Change
of Control (as defined below) occurs, any unvested Units shall vest, and the
Shares subject to the Award shall be issued to the Award Recipient, immediately
prior to the consummation of the Change of Control; (ii) Award Recipient
experiences a Separation from Service as a result of Award Recipient’s Permanent
Disability (as defined below) or death, any unvested Units shall become vested
as of such Separation from Service; or (iii) Award Recipient experiences a
Separation from Service as a result of the dissolution or liquidation of Alpha,
any unvested Units shall vest.

 

(c)                                  For purposes of this Agreement, if any, the
following terms shall have the following meanings:

 

(i)                                     the term “Change of Control” shall mean
(A) any merger, consolidation or business combination in which the stockholders
of Alpha immediately prior to the merger, consolidation or business combination
do not own at least a majority of the outstanding equity interests of the
surviving parent entity, (B) the sale of all or substantially all of the
Company’s assets in a single transaction or a series of related transactions,
(C) the acquisition of beneficial ownership or control of (including, without
limitation, power to vote) a majority of the outstanding Common Shares by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act), or (D) a contested election of directors, as a result of
which or in connection with which the persons who were directors of Alpha before
such election or their nominees cease to constitute a majority of the Board.
Notwithstanding the foregoing or any provision of this Agreement or the Plan to
the contrary, it is intended that the foregoing definition of Change of Control
qualify as a change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation,
within the meaning of Treas. Reg. Section 1.409A-3(i)(5), and shall be
interpreted and construed to effectuate such intent;

 

(ii)                                  the term “Permanent Disability” shall mean
the Award Recipient is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; and

 

2

--------------------------------------------------------------------------------


 

(iii)                               the term “Separation from Service” shall
mean the Award Recipient’s complete cessation of services for the Company
(including all persons treated as a single employer under Sections 414(b) and
414(c)); provided the cessation of services constitutes a good-faith and
complete termination of the service relationship and the expiration of all
contractual relationships to provide services. For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Sections 414(b) and 414(c); provided that the language “at least
50 percent” shall be used instead of “at least 80 percent” in each place that it
appears in Section 1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. Section 1.409A-1(h)(3)), the language “at least 20 percent” shall
be used instead of “at least 80 percent” in each place it appears. Whether an
Award Recipient has experienced a Separation from Service will be determined
based on all of the facts and circumstances in accordance with the guidance
issued under Section 409A and, to the extent not inconsistent therewith, the
terms of the Plan.

 

Section 3.  Dividend Equivalent Rights.

 

Should a regular cash dividend be declared on Alpha’s Common Stock at a time
when unissued Shares of such Common Stock are subject to your Award, then the
number of Shares at that time subject to your Award will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:

 

 

 

X = (A x B)/C, where

 

 

 

X

=

the additional number of Shares which will become subject to your Award by
reason of the cash dividend;

 

 

 

A

=

the number of unissued Shares subject to this Award as of the record date for
such dividend;

 

 

 

B

=

the per Share amount of the cash dividend; and

 

 

 

C

=

the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.

 

The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.

 

Section 4.  Investment Representation. Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for such securities under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any

 

3

--------------------------------------------------------------------------------


 

applicable state securities laws or as otherwise provided herein or in the Plan.
Award Recipient also agrees that the Units and Shares which Award Recipient
acquires pursuant to this Agreement will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable securities laws,
whether federal or state.

 

Section 5.  Stockholder Rights. You will not have any stockholder rights,
including voting rights and actual dividend rights, with respect to the shares
subject to your Award until you become the record holder of those shares
following their actual issuance to you and your satisfaction of the applicable
withholding taxes.

 

Section 6.  Taxes. Award Recipient should generally recognize ordinary income
for federal income tax purposes on the date the Shares which vest under the
Award are actually issued to the Award Recipient, and Award Recipient will be
solely responsible for any such income tax obligations and any other tax
obligations that may arise with respect to such Shares (or Units).

 

Section 7.  No Right to Perform Continued Services. Neither the Plan nor this
Agreement shall be deemed to give Award Recipient any right to continue to
perform services for the Company, nor shall the Plan or the Agreement be deemed
to limit in any way the Company’s right to terminate the performance of services
by the Award Recipient at any time.

 

Section 8.  Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while providing services to the Company, including but not limited to
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Award Recipient was providing
services to the Company.

 

Section 9.  Confidentiality. Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company. Award Recipient hereby agrees that Award
Recipient will not, at any time, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company, or make any
use thereof, except in the carrying out of employment responsibilities. Award
Recipient shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the

 

4

--------------------------------------------------------------------------------


 

public domain through a means other than a disclosure prohibited hereunder). The
above notwithstanding, a disclosure shall not be unauthorized if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Award Recipient’s legal rights and obligations as an
employee or under this Agreement are at issue; provided, however, that Award
Recipient shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of Award Recipient’s intent to disclose any such
confidential business information in such context so as to allow the Company an
opportunity (which Award Recipient will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company. In addition to any other remedy available at law or
in equity, in the event of any breach by Award Recipient of the provisions of
this Section 9 which is not waived in writing by the Company, all vesting of the
Shares shall cease effective upon the occurrence of the actions or inactions by
Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 9.

 

Section 10.  Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the issuance of the Shares.

 

Section 11.  Agreement to Abide by Plan; Conflict between Plan and Agreement.
The Plan is hereby incorporated by reference into this Agreement and the Plan is
made a part hereof as though fully set forth in this Agreement. Award Recipient,
by execution of this Agreement, (i) represents that he or she is familiar with
the terms and provisions of the Plan, and (ii) agrees to abide by all of the
terms and conditions of this Agreement, and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Committee
(or its designee) of the Plan upon any question arising under the Plan, and this
Agreement (including, without limitation, the date of Award Recipient’s
Separation from Service). In the event of any conflict between the Plan and this
Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly, except to the extent that the Plan gives the Committee
express authority to vary the terms of the Plan by means of this Agreement, in
which case, this Agreement shall govern.

 

Section 12.  Entire Agreement. Except as otherwise provided herein, the Plan and
this Agreement constitute the entire agreement between the parties and supersede
any prior understandings, agreements, or representations by or between the
parties, written or oral, to the extent they relate in any way to the subject
matter of this Agreement.

 

Section 13.  Choice of Law. To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.

 

5

--------------------------------------------------------------------------------


 

Section 14.  Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at the address set
forth in Section 18 herein or Exhibit A. Either party to this Agreement may send
any notice, request, demand, claim, or other communication under this Agreement
to the intended recipient at such address using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary
mail, or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party to this Agreement
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth in this Section.

 

Section 15.  Amendments. This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan. Notwithstanding, Alpha may, in its sole discretion and
without the Award Recipient’s consent, modify or amend the terms of this
Agreement, impose conditions on the timing and effectiveness of the issuance of
the Shares, or take any other action it deems necessary or advisable, to comply
with Section 409A (or, if applicable, to cause this Award to be excepted from
Section 409A).

 

Section 16.  Section 409A. This Award is intended to comply with Section 409A
(or an exception thereto) and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A may impose upon Award Recipient certain taxes or
interest charges for which Award Recipient is and shall remain solely
responsible.

 

Section 17.  Legends. The Company may at any time place legends referencing the
provisions of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the Shares relating to
this Award.

 

Section 18.  Acknowledgments.

 

(a)                                  By accepting the Units, the Award Recipient
acknowledges receipt of a copy of the Plan and the prospectus relating to the
Units, and agrees to be bound by the terms and conditions set forth in the Plan
and this Agreement, as in effect and/or amended from time to time.

 

(b)                                 The Plan and related documents, which may
include but do not necessarily include the Plan prospectus, this Agreement and
financial reports of the Company, may be delivered to you electronically. Such
means of delivery may include but do not necessarily include the delivery of a
link to a Company intranet site or the internet site of a third party involved
in administering the Plan, the delivery of the documents via e-mail or CD-ROM or
such other delivery determined at the Committee’s or its designee’s discretion.
Both Internet Email and the World Wide Web are required in order to access
documents electronically.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Award Recipient acknowledges that, by
receipt of this Award, Award Recipient has read this Section 18 and consents to
the electronic delivery of the Plan and related documents, as described in this
Section 18. Award Recipient acknowledges that Award Recipient may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Award Recipient contacts the Director-Compensation Systems of the Company by
telephone at (276) 619-4410 or by mail to One Alpha Place, P.O. Box 16429,
Bristol, VA 24209. Award Recipient further acknowledges that Award Recipient
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails.

 

[Remainder of this Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Award Recipient:

 

 

 

Address of Award Recipient:

 

 

 

Issue Date:

 

 

 

Number of Shares Subject to Award:

               shares of Alpha’s common stock

 

 

Vesting Period/Schedule:

Except as otherwise provided in the Agreement, this Award shall vest upon the
six-month anniversary of the Award Recipient’s Separation from Service with the
Company.

 

 

Issuance Schedule of Shares:

Except as otherwise provided in the Agreement, the Shares subject to the Award
will be issued on the six-month anniversary date of the Award Recipient’s
Separation from Service (or as soon as reasonably practicable but in no event
later than the 15th day of the third month following such date).

 

8

--------------------------------------------------------------------------------